Case: 20-11019      Document: 00515884251         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 2, 2021
                                  No. 20-11019                            Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Gabriel Sepulveda Manriquez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 5:19-CR-142-3


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Gabriel Sepulveda Manriquez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Sepulveda Manriquez has filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11019      Document: 00515884251          Page: 2   Date Filed: 06/02/2021




                                    No. 20-11019


          The record is insufficiently developed to permit consideration of
   Sepulveda Manriquez’s arguments that he was mentally incompetent to
   enter his guilty plea and appeal waiver and that he pleaded guilty only because
   of defense counsel’s alleged assurance that the sentences on his two counts
   of conviction would not run consecutively. See United States v. Corbett,
   742 F.2d 173, 176–78 (5th Cir. 1984). Such arguments should be raised in a
   28 U.S.C. § 2255 motion. Id. at 178 n.11.
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Sepulveda Manriquez’s response. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2. Sepulveda
   Manriquez’s pro se motion for appointment of new counsel is DENIED as
   untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2